DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 11/21/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over MUFFAT; Christopher et al. (“MUFFAT”) US 20200279105 A1 in view of Zhu; Yongqiang et al. (“Zhu”) US 20220138423 A1.
Regarding claim 1, MUFFAT teaches A computer-implemented method for document classification comprising: 
collecting, by one or more processors, a plurality of pre-trained classification models into a model pool as The seed is used to train classification models (i.e., deep learning models 114 such as convolutional neural network models) that give a probabilistic response to whether text or a document should have a particular label. The deep learning models 114 are then used to label the unlabelled vectorised text to generate labelled vectorised text 116 [0025].
collecting, by the one or more processors, a plurality of documents into a document pool as Referring to the flowchart 150, once the model is trained, documents processing in accordance with the present embodiments starts 152 and can use the predictions from the deep learning models 114 to select documents of unlabelled text using pool-based sampling methodologies and convert them to documents of labelled vectorised text using a probability query strategy of the deep learning models 114 to add the documents to the labelled document dataset [0026];
applying, by the one or more processors, the collected plurality of pre-trained classification models to the plurality of documents in the document pool to generate a list of labels as Next, the model is customized with specific labelled document cases for each client by using an active learning approach for new document selection for documents to be labelled. At the same time, new categories are added to the list of labels and the classifier can be retrained at each iteration [0028]; 

building, by the one or more processors, a baseline algorithm for document classification based on the determined final label result as classification module is created to classify documents in a timely manner, to have a high accuracy for the classification task, and to be scalable for increasing number of documents or labels [0029].
MUFFAT does not explicitly teach determining, by the one or more processors, a final label result.
Zhu; however, teaches the steps of:
collecting, by one or more processors, a plurality of pre-trained classification models into a model pool as each subsample set can be respectively inputted into the deep learning mode for training, to obtain different text classification models with different preset word length intervals ([0060, 0066, and 0069]); 
determining, by the one or more processors, a final label result as makes a vote for each category label in each text classification result, and determines the category label with the most votes as the final text classification result of the inputted text ([0111, 0112, and 0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Zhu’s teaching would have allowed MUFFAT’s to improve text classification accuracy by selecting the category label with the most votes as the final text classification result.

Regarding claims 3, 10, and 17, MUFFAT does not explicitly teach wherein predicting the list of labels further comprises: using, by the one or more processors, a word length N as a sliding window to obtain text data from the plurality of documents.
Zhu; however, teaches wherein predicting the list of labels further comprises: using, by the one or more processors, a word length N as a sliding window to obtain text data from the plurality of documents as At sub-block S131, initial subsample sets of each preset word length interval of the training corpus set are acquired. For instance, the preset word length intervals may include, (0, 100], (100, 200], (200, 300], (300, 400], (400, 500], etc. ([0056]).
 On this basis, each subsample set can be respectively inputted into the deep learning mode for training, to obtain different text classification models with different preset word length intervals [0060].

Regarding claims 4, 11, and 18, MUFFAT does not explicitly teach wherein determining the final label result further comprises: using, by the one or more processors, a weighted voting to generate a hard tag.
Zhu; however, teaches wherein determining the final label result further comprises: using, by the one or more processors, a weighted voting to generate a hard tag as as makes a vote for each category label in each text classification result, and determines the category label with the most votes as the final text classification result of the inputted text ([0111, 0112, and 0074]).

Regarding claims 5, 12, and 19, MUFFAT does not explicitly teach wherein determining the final label result further comprises: retaining, by the one or more processors, a prediction value of the sliding window to generate a soft tag.
Zhu; however, teaches wherein determining the final label result further comprises: retaining, by the one or more processors, a prediction value of the sliding window to generate a soft tag as On this basis, by obtaining the subsample sets corresponding to different preset word length intervals in the training sample set, and by inputting each subsample set into the deep learning model for training, text classification models corresponding to different preset word length intervals are obtained [0029].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MUFFAT; Christopher et al. (“MUFFAT”) US 20200279105 A1 in view of Zhu; Yongqiang et al. (“Zhu”) US 20220138423 A1 as applied to claims 1, 8, and 15 further in view of Tong; Dylan (“Tong”) US 11429893 B1.

Regarding claims, 2, 9, and 16, MUFFAT does not explicitly teach wherein applying the collected plurality of pre-trained classification models to the plurality of documents in the document pool is performed in parallel.
Zhu; however, teaches wherein applying the collected plurality of pre-trained classification models to the plurality of documents in the document pool as inputting each subsample set into the deep learning model for training, text classification models corresponding to different preset word length intervals are obtained [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Zhu’s teaching would have allowed MUFFAT’s to accommodate various training requirements by gathering different pre-trained models for different training purposes.
MUFFAT and Zhu do not explicitly teach apply models…in parallel.
Tong; however, teaches apply models…in parallel as As indicated herein, embodiments improve on these approaches via a massively parallel real-time inference database engine that can integrated with cloud-based databases (or other large-scale computing environments) to allow users to use standard query interfaces to query ML models to answer predictive type questions (col. 3, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Tong’s teaching would have allowed MUFFAT-Zhu’s to enhance the performance of the system by the processing multiple parts of information at the same time.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MUFFAT; Christopher et al. (“MUFFAT”) US 20200279105 A1 in view of Zhu; Yongqiang et al. (“Zhu”) US 20220138423 A1 as applied to claims 1, 8, and 15 further in view of Gao; Jianfeng et al. (“Gao”) US 10089576 B2.

Regarding claims 6, 13, and 20, MUFFAT further teaches wherein building the baseline algorithm further comprises: converting, by the one or more processors, the list of labels into a feature matrix The deep learning models 114 are then used to label the unlabelled vectorised text to generate labelled vectorised text 116 [0025].
MUFFAT and Zhu do not explicitly teach one or more one-hot vectors.
Gao; however, teaches one or more one-hot vectors as In some implementations, the first linguistic object and the second linguistic object may each be represented as one-hot vectors based, at least in part, on a language vocabulary, which may be as large as about 500,000 words, for example (col. 15, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gao’s teaching would have allowed MUFFAT-Zhu’s to facilitate preparing data for machine learning by encoding categorical data into a finite set of label values.

Regarding claims 7 and 14, MUFFAT and Zhu do not explicitly teach wherein a length of a one-vector in the one or more one-hot vectors is aligned with a longest label dimension of a label in the list of labels.
Gao; however, teaches wherein a length of a one-vector in the one or more one-hot vectors is aligned with a longest label dimension of a label in the list of labels as transitioning from shared operational layer sL.sub.0 to sL.sub.1, the processor may represent each word by a one-hot word vector, where the dimensionality of the vector is the vocabulary size (e.g., 500 k). The processor may use a word hashing method that maps a one-hot word vector, with a high dimensionality (e.g., 500 k), into a limited letter-trigram space (e.g., with a dimensionality as low as 50 k, though claimed subject matter is not so limited) (col. 11, line 63 to col. 12, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gao’s teaching would have allowed MUFFAT-Zhu’s to facilitate preparing data for machine learning by allotting the highest dimensionality to accommodate the string size.

Regarding claim 8, the claim recites a computer system with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
MUFFAT also teaches
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories as computer network or cloud repository [0022].

Regarding claim 15, the claim recites a computer program product with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

*****
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164